Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017-13690A (Bessho) (provided by Applicant) and JP H5-32279U (Sakata) (provided by Applicant) in view of US Pub 2016/0090889 (Mahira).
Regarding claim 1, Bessho discloses a work vehicle comprising: a vehicle body having a vehicle body frame 28, 29, 30; a load carrier deck 14 provided at a rear portion of the vehicle body, the load carrier deck being vertically pivotable between an elevated discharging posture and a lowered load carrying posture; an engine section R provided under the load carrier deck, the engine section including an engine 21 and an exhaust muffler 76 for the engine; a muffler heat insulating cover 83 that covers at least a portion of an outer circumference of the exhaust muffler (See Para [0060] of Bessho translation provided by Applicant and Fig 6 of Bessho at 76 (exhaust muffler) and covers 82, 83.)  Bessho does not discloses an anti-vibration member provided at the muffler heat insulating cover and adjacent the vehicle body frame and supporting the heat insulting cover.  However, Sakata discloses that it is known to place vibration absorbers 20 and 18 between the muffler 13 and the frame F.  The vibration absorber 20 is adjacent to heat shield 16 in Sakata.  It would have been obvious to provide vibration absorbers in Bessho as taught by Sakata in order to prevent direct transmission of vibration from the muffler to the vehicle body (See translation of Sakata at Para [0008]).  The combination of Bessho and Sakata does not disclose a fastening restriction member.  However, Mahira discloses that it is known to provide a fastening restriction member/washer 86 to be placed between the bolts and the external surfaces of the heat insulating members.  (See Para [0046] and Fig 6).  It would have been obvious to one having ordinary to provide the washers of Mahira to the combination of Bessho and Sakata to stop the fastening movement of the bolt once the bolt head contacts the washer and because the function of a washer is to keep the bolt from loosening or to distribute the load/pressure from the nut or bolt head over a larger area (which is the same as restricting a fastening stroke of the connecting bolt).
Regarding claim 2, Bessho discloses that the vehicle body frame includes a pair of right and left front/rear oriented vehicle body frames 38 extending in a front/rear direction of the vehicle body; and that the exhaust muffler is provided on more of a vehicle body inner side than the front/rear oriented vehicle body frames (See muffler 76 between the frames 38 in Fig 7), and the muffler heat insulating cover includes: an upper cover portion 83 (See Fig 8) that covers the exhaust muffler from above, and a lateral cover portion 84 (See Fig 8) that covers the exhaust muffler from the side opposite the front/rear oriented vehicle body frames relative to the exhaust muffler.
Regarding claim 3, Bessho discloses that the vehicle body frame includes a pair of right and left front/rear oriented vehicle body frames 38 extending in a front/rear direction of the vehicle body, and a laterally oriented vehicle body frame (generally at 40 and 58 in Fig 8) that interconnects the pair of right and left front/rear oriented  vehicle body frames; one end side of the muffler heat insulating cover 83 is supported by one of the front/rear oriented vehicle body frames associated therewith (See bolts attaching the cover 82, 83 to the frame 38 in Figs 8 and 9); and the combination of Bessho and Sakata discloses that it is known that another  end side of the muffler heat insulating cover can be  supported by the laterally oriented vehicle body frame via an anti-vibration member. (Note that an anti-vibration member 20 is between a heat insulating cover 16 and the body frame 17 in Sakata).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an anti-vibration member between the heat insulating cover and the frame in various areas to minimize vibration from the muffler to the frame.
Regarding claim 4, Bessho discloses an arm member (See “arm” extensions of heat insulating covers 82, 83 in Fig 9 which include the apertures for connection to the vehicle body frame as shown in Fig 8).  Bessho does not discloses an anti-vibration member provided at the arm member and fastened to the vehicle body frame and supporting the heat insulting cover.  However, Sakata discloses that it is known to place vibration absorbers 20 and 18 between the heat shield 16 and the frame F.  (See Fig 2 in Sakata).  It would have been obvious to provide vibration absorbers at the arms (near the connecting bolts) in Bessho as taught by Sakata (since it is the arms of the heat shields covers 82, 83 that are connected to the frame) in order to prevent direct transmission of vibration from the muffler to the vehicle body (See translation of Sakata at Para [0008]).
Regarding claim 5, the combination of Bessho and Sakata discloses a connection pipe that interconnects an exhaust section of the engine and the muffler, but does not specifically disclose that the connection pipe has a connection pipe heat insulating cover disposed aside the muffler heat insulating member.  However, Mahira discloses that it is known that a connection pipe between the engine and muffler has a connection pipe heat insulating cover 81 (See Fig 4 of Mahira).  Mahira also discloses that the connection pipe heat insulating cover 81 is disposed aside the muffler heat insulating member 88. (Figs 4 and 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a connection pipe heat insulating cover disposed aside the muffler heating insulating member in order to facilitate the manufacture of both of the heat insulating members and to effectively provide thermal insulation of the exhaust system.  (See Mahira at Para [0008]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616